THE COURT.
The record of this case, like that of Figueroa v. Territory, ante, p. 266, 80 Pac. 328, and other cases brought to this term, shows no brief or other appearance by *358the appellant. The criticism made by the court in the Figueroa case upon the practice of bringing up appeals upon the transcript made by the stenographer, with no assignment of errors or briefs, and no appearance by counsel for the appellant, applies to this case. Such practice cannot be too severely condemned.
We have examined such record as is presented, and, finding no error therein, the judgment of the lower court is affirmed.